Citation Nr: 1209022	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  09-18 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disorder.

2.  Entitlement to service connection for right leg and right foot disability.

3 . Entitlement to service connection for spinal meningitis.

4 . Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and a mood disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to June 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).

A claimant's identification of the benefit sought does not require any technical precision.  Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability, .... [and] it is the Secretary who knows the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.") A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of that claim"); 38 C.F.R. § 3.159(c)(3).  

In this case, the Veteran has filed for service connection for several mental health problems, including PTSD, depression, and a mood disorder.  The Board finds that recharacterization of this issue as reflected on the title page is appropriate.  Clemons, supra.



REMAND

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that had been found insufficient in the previous denial.  

Although the July 2006 VCAA letter associated with the claims folder advised the Veteran of what evidence is necessary to substantiate his underlying service connection claim for a low back disorder and discussed new and material evidence, that letter did not appropriately discuss the basis for the denial in the prior final decision.  The letter stated that the claim was denied because aggravation of a back disability by a service-connected left knee disability could not be determined based on the evidence of record.  

While these facts do, in part, describe the bases for the prior denial, the November 1997 rating decision also discussed the fact that there was no evidence of a low back disorder during service.  The March 2006 letter does not specifically advise the Veteran of this fact, which is essential to his understanding of the applicable legal standard and the evidence necessary to reopen his claim.  Thus, the Board finds that the July 2006 letter does not comply with the Kent ruling.

The Veteran has indicated that his military occupational specialty involved training foreign troops for combat operations.  According to his statements, his position included several temporary duty trips to the Republic of Vietnam, where he engaged enemy troops on at least one occasion.  

Review of the available service personnel records reflects that the Veteran was assigned to the 46th Special Forces Company (Airborne) from April 1968 to July 1968.  The specific location of the Veteran's unit at that time is not readily apparent from review of the records.  In July 1968, the Veteran was assigned to the 282nd Engineer Detachment (with duty Special Troops) in Thailand.  He spent the remainder of his overseas duty with various Special Forces units in Thailand.  Upon remand, the AOJ should contact the U.S. Army and Joint Services Records Research Center (JSRRC) and/or the service department and request that it verify the location of the 46th Special Forces Company from April 25, 1968 to July 28, 1968.  The AOJ should also request that all available TDY orders from April 25, 1968, to April 15, 1969, be provided for inclusion with the claims folder.  

Pertinent provisions of the VA Adjudication Manual set forth procedures that VA must follow to verify reported herbicide exposure in Thailand.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), (p), and (q).  Specifically, the M21- 1MR provides that the several actions should be performed, including considering the Memorandum on "Herbicide Use in Thailand during the Vietnam Era;" notifying the Veteran appropriately concerning Thailand herbicide exposure; and if necessary, requesting verification of herbicide exposure from the JSRRC for verification of exposure to herbicides.  See id; see also VBA Fast Letter 09-20, "Developing for Evidence of Herbicide Exposure in Haas- Related Claims from Veterans with Thailand Service during the Vietnam Era" (May 6, 2009). 

The Board has reviewed the claims file and notes that the RO has apparently not taken the actions indicated in VA Fast Letter 09-20, to include notifying the Veteran about Thailand herbicide exposure.  Thus, such should be accomplished on remand.

The Veteran has been diagnosed with right lower extremity neuropathy, which he asserts was caused or made worse by his service-connected left knee disability.  VA and private medical records attribute the Veteran's neuropathy to his nonservice-connected lumbar spine disorder.  However, the Veteran has not been afforded a VA examination to determine whether any right lower extremity disability was made chronically worse by a service-connected disability.  Thus, there is insufficient competent medical evidence for VA to make a decision on his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Upon remand, a VA examination should be scheduled to ascertain whether any right lower extremity disability has been made chronically worse by his service-connected left knee disability.

The Veteran has had recurring episodes of viral meningitis since a motor vehicle accident in 1987.  Although many of the Veteran's treatment providers have pointed out that the Veteran's meningitis episodes did not begin until after his 1987 motor vehicle accident, none has provided a definite etiology for the disorder or commented on any potential link to herbicide exposure.  Thus, the Veteran should also be scheduled for a VA examination to determine the nature and etiology of his meningitis.  

Finally, a review of the record reflects that the most recent treatment records from the Richmond (Ohio) Community Based Outpatient Clinic (CBOC) and the Dayton (Ohio) VA Medical Center (VAMC), are dated March 2011.  It appears that the Veteran receives regular treatment at these facilities.  Thus, updated treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) that (1) notifies the Veteran of the evidence and information necessary to reopen the claim of service connection for a low back disorder; (2) notifies the Veteran of the reasons for the previous denial (the claimed low back disability was not noted during service and was not caused or made worse by his service-connected knee disability); and (3) notifies the Veteran of what specific evidence would be required to substantiate the element or elements needed to grant the Veteran's service connection claim (i.e., competent evidence establishing that the low back disability had its onset during service or was caused or made worse by his service-connected left knee disability).  This notice requirement is outlined by the Court in Kent, supra.  

2.  Contact the Richmond CBOC and the Dayton VAMC and request that all records of the Veteran's treatment at those facilities since March 2011 be provided for inclusion with the claims folder.  If such records are unavailable, the Veteran should be so notified and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Undertake all required development as indicated by the instructions in VA Fast Letter 09-20 (May 6, 2009) and send a request, if deemed necessary, to the JSRRC or appropriate agency in order to attempt to determine whether the Veteran was exposed to herbicides during his period of service in Thailand based on the information of record.  All documentation of such efforts and responses should be added to the claims file.  Additionally, follow any recommendations provided by the JSRRC in obtaining relevant records from alternate sources.  All requests and responses with respect to the above actions, both positive and negative, should be associated with the claims file.

4.  Request that JSRRC, the National Personnel Records Center, the service department, and/or any other appropriate agency verify the location of the 46th Special Forces Company (Airborne) from April 25, 1968, to July 29, 1968.  Specifically, the request should attempt to determine whether the unit was in the Republic of Vietnam at any point during that period of time.  A request should also be made for copies of any TDY orders, particularly those ordering the Veteran to temporary duty in the Republic of Vietnam at any point between July 29, 1968, and April 15, 1969.  

5.  After the aforementioned development has been completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his meningitis.  The claims folder and a copy of this remand must be reviewed by the examiner, and all indicated tests and studies should be performed.  

The examiner should provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's meningitis had its onset as a result of events in service, to include as due to exposure to herbicides.  If the examiner determines that he/she cannot provide an opinion on the issue without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

6.  Schedule the Veteran for VA examination to determine the nature and etiology of any acquired psychiatric disability.  The examiner must thoroughly review the Veteran's claims file, to include a copy of this remand.  

Psychological testing must be conducted with a view toward determining whether the Veteran in fact meets the criteria for a diagnosis of PTSD.  A VA or VA-contracted psychiatrist or psychologist must review the Veteran's claims file and test results, examine the Veteran, and provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  The examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s).  In the report, the examiner must address the relationship between any diagnosed PTSD and whether the Veteran's identified stressor(s) are related to his fear of hostile military or terrorist activity; whether the identified stressor(s) are adequate to support a diagnosis of PTSD; and whether his symptoms are related to any identified and corroborated stressor that is not related to his fear of hostile military or terrorist activity.  A complete rationale must be provided for all opinions expressed.

In addition to an opinion regarding PTSD, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran has any other current acquired psychiatric disorder, such as depression or mood disorder, that is at least as likely as not related to his active military service.  All opinions must be set forth in detail and explained in the context of the record.

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

7.  Schedule an examination of the Veteran to determine the nature and etiology of any right lower extremity disability.  The claims folder and a copy of this remand must be reviewed by the examiner, and all indicated tests and studies should be performed.  

An examination should be conducted, and the examiner should provide an opinion as to the medical probabilities that any neuropathy or other abnormality of the right lower extremity, including the foot, has been caused or made chronically worse by a service-connected left knee disorder.  

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

8.  After the above has been completed, readjudicate the issues on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If any issue continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given opportunity to respond before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

